Order entered November J , 2012
                                                                             0047.3.3




                                                 In The




                                           No. 05-12-00609-CR
                                           No. 05-12-00610-CR

                                LACEDRICK SMITH, Appellant

                                                  V.

                               TI-I~ STATE OF TEXAS, Appellee

                           On Appeal from the 282nd District Court
                                    Dallas County, Texas
                       Trial Court Cause Nos. F10-60836-S, F10-60837-S

                                               ORDER

        On the Court’s own motion, we ORDER the appellant’s brief received on October 29,

2012 filed as of the date of this order.




                                                          DAVID L. BRIDGES
                                                          JUSTICE